DETAILED ACTION
This Office Action is in response to Applicant’s application 17/041,176 filed on September 22, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on September 22, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on March 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 11 is objected to because of the following informalities:  The claim recites ‘that of other region’ at line 5.  It appears to Examiner that Applicant is trying to describe ‘that of second region’ or perhaps ‘that of another region’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Regarding claim 1 which recites the term “elastic moduli” and appears to be used by the claim to indicate a “stiffness” or ‘flexibility’ of the opening region(s) while the accepted meaning is “elastic moduli” is a material property, not a property of a ‘region’. The term is indefinite because the specification does not clearly redefine the term ‘elastic moduli’ in terms of ‘open region’.
Claims 2-3, 7-8, 11-12 and 15-16 suffer from the same analysis.
Claims 2-20 depend directly or indirectly on claim 1 and are likewise indefinite.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  76 Fed. Reg. 7164 (February 9, 2011).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Id. at 7165.  When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Id. at 7165.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  Id. at 7165.
Regarding claim 12 which recites “’gradually increases’ for which the specification does not provide a standard for measuring ‘gradually’.  Furthermore, a person of ordinary skill in the art could not ascertain the scope of the claim as 'gradually' has no recognized standard in the display art.  Accordingly, Examiner determines that those skilled in the art would not understand what is claimed when the claim is read in light of the specification and claim 12 is indefinite pursuant to requirements and examination guidelines for 35 U.S.C. 112(b).
Regarding claim 1 which recites ‘opening regions have different elastic moduli’, Examiner understands ‘elastic moduli’ refers to a material property.  In contrast, the moduli of the region appears to refer to the stiffness of that region.  Initially, Examiner notes that the stiffness of a region will depend upon the size and content of that region.  Thus it appears to Examiner that the claim references a domain of variables, at least the size of the region, the material composition(s) of that open region and structural properties of the material compositions, i.e. sheet, line, curve, etc. to determine a resulting ‘elastic moduli’, i.e. a measure of the composite flexibility of the open region.  Thus the claim depends upon variables that are not defined by or inherent in the claim and accordingly indefinite.
Claims 2-20 depend directly or indirectly on claim 1 and are likewise defective.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0212117 (Jeon).

    PNG
    media_image1.png
    607
    504
    media_image1.png
    Greyscale
Regarding claim 1, Jeon discloses a display substrate, comprising 
a base layer, 110 [0050], that comprises at least a display region, AA [0051],wherein the display region comprises a plurality of opening regions, as annotated, 

    PNG
    media_image2.png
    689
    674
    media_image2.png
    Greyscale
each of the plurality of opening regions comprises a plurality of islands, 111 [0053], spaced apart from each other by a plurality of openings, as shown, and connected to each other by a plurality of bridges, CS [0058].
Jeon does not explicitly teach at least two of the plurality of opening regions have different elastic moduli.
Taken as a whole, the prior art is directed to stretchable displays. Examiner notes in Figure 2 an annotated opening can be defined in terms of a single bridge  Examiner notes that another opening can be defined in terms of multiple bridges.  An artisan would recognize that the flexure of these two ‘openings’ will be different because one opening contains only for example 1 bridge while another contains for example 3 bridges which will give rise to more or less resistance to bending, i.e., a difference in the flexure of the first and second openings.  Thus it appears to Examiner that an Jeon suggests to an artisan that the openings regions of claim 1, will have different elastic moduli in the sense that the elastic moduli is a composite of the materials and structures in the opening regions.
Regarding claim 2 which depends upon claim 1, referring to the discussion above, Jeon suggests that the plurality of opening regions have different elastic moduli.
Regarding claim 3 which depends upon claim 2, Jeon teaches the plurality of opening regions comprise a first opening region, as annotated, and a second opening region, as annotated, that are arranged alternately, as shown, and suggest the first opening region has a first elastic modulus, the second opening region has a second elastic modulus, and the first elastic modulus is not equal to the second elastic modulus because the size and structures in each of the first opening and second opening are different.
Regarding claim 19 Jeon teaches and suggests a display device, comprising: 
the display substrate according to claim 1, see discussion above; 
light emitting devices, 140 [0060], on at least a portion of the plurality of islands, as shown in Figure 3, respectively; and 
wires, 151 [0089], respectively on at least a portion of the plurality of bridges, CS [0085], for connection to the light emitting devices, as shown.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893